DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.

 Election/Restrictions
Claims 1, 3-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-15 and 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/1/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowed Claims
Claims 1, 3-25 and 17-20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a fibroin-derived protein composition that possesses enhanced stability in an aqueous solution compared to native silk fibroin, which have modified percentages of serine, glycine, alanine and disulfide bonds relative to native fibroin, an average molecular weight between 10 and 40 kDa, with a weight distribution such that 39% +/-10% of the protein chains have a molecular weight within the range of 25-50 kDa.  The latter limitation was demonstrated to result in particularly effective results to reduce gene expressions related to inflammation, and inflammation, relative to other molecular weight distributions of modified silk fibroin compositions, as set forth at least in Figs. 9-11.
	The previously cited closest prior art under 35 USC 102(a)(2), US 2019/0117834, “Abdel-Naby”, was disqualified as prior art per Applicant’s 6/24/20 Remarks.  Also, Kim et al., J Neurosurg 114:485–490, 2011, copy provided herewith, teaches a silk fibroin as an inhibitor of inflammation, however such silk fibroin, processed from Bombyx mori, does not comprise the instantly claimed set of modifications from naturally occurring silk fibroin, and there is no teaching or suggestion in the art to arrive to the instantly claimed fibroin-derived protein composition.
Claim 1 as amended has overcome all of the nonstatutory double patenting rejections of the 9/9/20 Final Office action.  
	Rejoined claims 11-15 and 17-20 were examined and found patentable in view of the data in the specification indicating effectiveness for mechanisms underlying inflammation causation, which reasonably would be found for various inflammatory conditions, and given that no undue experimentation would be required in order to assess effectiveness for reducing inflammation in various diseases or conditions, particularly when considering the high level of skill in the art and the relative ease of assessing effectiveness.


Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Attorney Paul K. Judd on 9/9/21.  An Interview Summary is provided herewith and is part of the record.
The application has been amended as follows: 
In the Claims
In claim 1:
In line 2, after "aqueous solution" add - - compared to native silk fibroin - - .
In line 2, after "consisting of" replace the "a" with - - the - - ".
In line 14, after "than" replace "2 kDa" with - - 10 kDa - - .
In line 15, before "39%" delete "about" and after "39%" add - -  +/_ 10% - - .

In claim 11, in line 2, after "administering" replace the "a" with  - - the - -.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Wednesday-Friday and on Monday/Tuesday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658